Case 3:18-cv-01708-VLB Document 36-17 Filed 07/26/19 Page 1 of 3




                 EXHIBIT 14
                       Case 3:18-cv-01708-VLB Document 36-17 Filed 07/26/19 Page 2 of 3

       Message
       From:            Edward Kitchen [/O=HBIMAIL/OU=EXCHANGE ADMINISTRATIVE GROUP
                        (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=KITCHEN, EDWARDJ - HB99887]
       Sent:            1/17/2018 8:18:15 PM
       To:              John Glodich [john.glodich@huntington.com]
       Subject:         RE: Garage Media Exposure


       John,

       We will need to figure out the CARS amount listed. I add the comments below. Thanks, Ed


       Senior Vice President
       Special Assets Team Leader
       The Huntington National Bank
       310 Grant Street
       CA811
       Pittsburgh, PA 15219
       Edward.Kitchen@huntington.com
       Phone: 412.667.6527
       Fax: 877.643.6517




       The contents of this e-mail are for discussion purposes only, and are neither an offer nor an agreement by the Bank. No terms or
       conditions shall be binding on the bank until the terms have been approved on multiple levels within the bank and the agreement has
       been memorialized in a formal written agreement signed by an authorized bank officer. Nothing contained herein and no act or
       omission by the Bank shall constitute a waiver of or limitation upon any of the Bank's rights or remedies, at Jaw or in equity, which are
       expressly reserved, and shall be cumulative and non-exclusive.




      From: John Glodich
      Sent: Wednesday, January 17, 2018 3:14 PM
      To: Edward Kitchen <Edward.Kitchen@huntington.com>
      Subject: FW: Garage Media Exposure

       FYI


      From: Jasbir Aulakh
      Sent: Friday, January 12, 2018 9:25 AM
      To: Mike Przytakoski <Mike.Przytakoski@huntington.com>
      Subject: RE: Garage Media Exposure



      Mike,

      You and John are right, $400K is not correct. Net Exposure for Garage Media as of 12/31/2017 is as below
                               Exposure@ 12/31/17:         $3,883,080.49 (not including tax on Open A/R)
                                   Security Deposit :      ($62,371.84)
                                       Net Exposure :      $3,820,708.65

      Jasbir



      From: Mike Przytakoski
      Sent: Friday, January 12, 2018 9:09 AM



F0e&ffi8ir\W~\ Treatment Requested
                        Case 3:18-cv-01708-VLB Document 36-17 Filed 07/26/19 Page 3 of 3

       To: Jasbir Aulakh
       Subject: Garage Media Exposure

       Hi Jasbir,

       I was hoping you could provide me with a "true" exposure for Garage Media. John and I think the $400k reflected in the
       most recent credit report seems low?

       Thanks,

       Mike




       Comm! Portfolio Manager
       Office: 248.339.1385
       Email: mike.przytakoski@huntington.com

       Huntington Technology Finance
       2285 Franklin Road, Bloomfield Hills, Ml 48302




FO~&ffi8imti§\ Treatment Requested                                                                                   H~B%7SO
